IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-60967
                         Summary Calendar



MILAS HARVEY

                Plaintiff - Appellant - Cross-Appellee

     v.

STEVE GARBER, Hancock County Sheriff; GERALD NECAISE,
Hancock County Jail Warden; DAVID JOHNSON, Hancock
County Deputy Sheriff Sergeant

                Defendants - Appellees

MARK A MCFARLAND, Doctor of Dental Medicine

                Defendant - Appellee - Cross-Appellant

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                    USDC No. 1:00-CV-270-Br-R
                       --------------------
                          August 16, 2002

Before KING, Chief Judge, and WIENER and PARKER, Circuit Judges.

PER CURIAM:*

     Milas Harvey appeals the summary-judgment dismissal of his

42 U.S.C. § 1983 complaint.   In his complaint, he alleged that

the defendants were deliberately indifferent to his serious




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-60967
                                -2-

medical needs by failing to provide prompt and proper dental

care.

     We have reviewed the record and the briefs on appeal and

conclude that the district court did not err in granting summary

judgment in favor of the appellees.    Guillory v. Domtar Indus.,

Inc., 95 F.3d 1320, 1326 (5th Cir. 1996).   A review of the record

revels that Harvey’s claims amounted to, at the most, claims of

negligence and medical malpractice which do not give rise to a 28

U.S.C. § 1983 cause of action.   Varnado v. Lynaugh, 920 F.2d 320,

321 (5th Cir. 1991).

     McFarland, in his cross-appeal, avers that the district

court erred in dismissing Harvey’s pendant state law claims

without prejudice.   Because the district court properly dismissed

all of the claims that provided it with original jurisdiction in

the case, the dismissal without prejudice of the supplemental

state law claims was not an abuse of discretion under 28 U.S.C.

§ 1367.   See Batiste v. Island Records, Inc., 179 F.3d 217, 226

(5th Cir. 1999); 28 U.S.C. § 1367.    Given the foregoing, the

judgment of the district court is AFFIRMED.